Citation Nr: 0517644	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
from January 21, 1999, for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted service connection 
for hepatitis C.  The RO assigned an initial 10 percent 
evaluation, effective January 21, 1999.

As the veteran is appealing the initial assignment of a 
disability rating for his service-connected hepatitis C, the 
issue has been framed as that listed on the front page of 
this decision.   See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).


REMAND

As noted previously, by a February 2002 rating decision, the 
RO granted service connection for hepatitis C and assigned an 
initial 10 percent evaluation from January 21, 1999.  Prior 
to July 2, 2001, the diagnostic criteria for rating liver 
diseases differed from the criteria currently in effect.  The 
older criteria addressed infectious hepatitis, which criteria 
were used to rate other hepatic disease processes as well.  
38 C.F.R. § 4.20 (2000).  The criteria provided that a 10 
percent rating was warranted for demonstrable liver damage 
with mild gastrointestinal disturbance.  For minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance necessitating dietary restriction or other 
therapeutic measures, a 30 percent rating was assigned.  A 60 
percent rating was assigned where there was evidence of 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating was assigned where there was evidence of 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  
38 C.F.R. § 4.114 (2000).  

The criteria for evaluation of chronic liver disease were 
revised, effective July 2, 2001.  The RO addressed both the 
old and revised rating criteria in the February 2002 rating 
decision.  The revised rating criteria at 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2004), require that hepatitis C be 
rated as follows:  A 10 percent evaluation is warranted for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2004).

Sequelae, such as cirrhosis or malignancy of the liver, are 
to be evaluated under an appropriate diagnostic code, but the 
same signs and symptoms are not to be used as the basis for 
evaluation under DC 7354 and under a diagnostic code for the 
sequelae.  See 38 C.F.R. § 4.14.  For purposes of evaluating 
conditions under Diagnostic Code 7354, ''incapacitating 
episode'' means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  
Diagnostic Code 7354.  

In a written statement, received by the RO in December 2004, 
the veteran described some of the problems he is now 
experiencing as a result of his service-connected hepatitis 
C.  In this regard, he complained of having right upper 
quadrant pain, gastrointestinal disturbances, anxiety, and 
joint pain of the knees, shoulders, elbows, wrists, ankles, 
fingers and neck.  He reported having such problems since he 
was last examined by VA in October 2004.  Thus, the 
implication is that the veteran believes that his hepatitis C 
has worsened since the time of his last VA examination in 
October 2004.  Under the circumstances, therefore, the duty 
to assist includes the duty to provide him with a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  Consequently, on remand, the veteran should be 
scheduled for a VA examination to assess the current severity 
of his service-connected hepatitis C.  38 C.F.R. 
§ 3.159(c)(4)(2004).  

In addition, in a September 2003 report, submitted by R. E. 
G., D.O., he indicated that he had been treating the veteran 
for hepatitis C for "many years."  Though the veteran's 
file currently contains no treatment reports from R. E. G., 
D.O., these reports, if submitted, could support the 
appellant's claim.  Consequently, on remand, the RO should 
notify the veteran that he needs to submit such evidence in 
order to substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002).  Assistance as is necessary to obtain such 
records should be provided.  

Also, VA outpatient reports, dated from November 1999 to 
January 2004, submitted from the VA outpatient clinic in 
Traverse City, Michigan, pertinently reflect that the veteran 
has continued to seek treatment for his hepatitis C from the 
VA Medical Center (VAMC) in Ann Arbor, Michigan (see VA 
outpatient reports, dated in April 2000 and January 2004).  
While clinical records from the VAMC in Ann Arbor, Michigan, 
dated in 1999, have been associated with the claims file, 
more recent reports from that facility are not in the file.  
As these VA records may be pertinent to the veteran's claim, 
the RO should attempt to obtain them on remand.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his hepatitis C since January 1999, 
to specifically include all 
treatment reports from the VAMC in 
Ann Arbor, Michigan and VA 
outpatient clinic in Traverse City, 
Michigan, dating from 1999 and 
January 2004, respectively.  

The veteran should be asked to 
submit all clinical records 
pertaining to hepatitis C from R. E. 
G., D.O., in Elk Rapids, Michigan.  
The RO should assist him by offering 
to contact this caregiver after 
securing the necessary release.  

2.  Then, the RO should schedule the 
veteran for an examination to assess 
the severity of hepatitis C and its 
effects.  It is imperative that the 
examiner review the pertinent 
medical records in the claims file.  
All indicated diagnostic and 
laboratory studies should be 
performed.  The examiner is 
specifically requested to note 
whether the veteran's hepatitis is 
inactive (asymptomatic), whether 
there is evidence of liver damage 
and the degree of such, and whether 
there is any evidence of any 
gastrointestinal symptomatology, 
fatigue, or anxiety/depression 
and/or the need for dietary 
restrictions or other therapeutic 
measures.  38 C.F.R. § 4.114 
(Diagnostic Code 7345) (2000).

The examiner should also report 
whether the veteran's hepatitis C is 
manifested by fatigue, malaise, 
anorexia, weight loss, hepatomegaly, 
nausea, vomiting, arthralgia, or 
right upper quadrant pain.  The 
examiner should also report whether 
the veteran has had incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain) and if so, the 
total duration of such 
incapacitating episodes in the last 
12 months.  38 C.F.R. § 4.114 
(Diagnostic Code 7354) (2004).  The 
rationale for all opinions should be 
explained in detail.  

3.  Then, the RO should review the 
claims file and ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it 
must be returned to the examiner for 
corrective action.  

4.  Finally, the RO should re-
adjudicate the claim on appeal, with 
application of all appropriate laws 
and regulations and consideration of 
any additional information obtained 
as a result of this remand.  The RO 
should consider all the evidence of 
record to determine whether the 
facts show that he was entitled to a 
higher disability rating at any 
period of time since the award of 
service connection in January 1999.  
See Fenderson v. West, 12 Vet. App. 
119 (1999).  If any decision remains 
adverse to the veteran, the RO 
should furnish him and his 
representative with a supplemental 
statement of the case and afford a 
reasonable period of time within 
which to respond.

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
remand in an expeditious manner.  See 38 U.S.C.A.§§ 5109B, 
7112 (West Supp. 2004).



			
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

